CHATFIELD, District Judge.
The commissioner has reported the value of a certain motor boat and two items covering money and clothing lost upon the boat in a collision, as to which an interlocutory decree has been entered and the question of damages referred. One witness testified that he would replace the boat for $350, while another fixes the fair value of the hull at $1,000. The libelant claims $750, and a third builder places the value at $735.
The commissioner has reported $650 as a finding, and has arrived at this result by making certain deductions for waste time and materials because of the builder’s lack of experience. There would seem to be a substantial basis of fact for the conclusions of the commissioner, and any difference of result would be merely a difference of opinion or in the finding of fact upon the same testimony on which the commissioner has acted. In such case the commissioner’s finding should not be set aside unless it is plainly erroneous.
As to the other items of damage, there seems to be no reason why they should not be held correct.
The report will be confirmed.